  Case: 1:18-cv-00260-MTS Doc. #: 86 Filed: 10/02/20 Page: 1 of 1 PageID #: 718


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION



 GEORGE ALDRIDGE,                                   )
                                                    )
             Plaintiff,                             )
                                                    )
        v.                                          )         No. 1:18 CV 260 MTS
                                                    )
 CYNTHIA REESE,                                     )   PRO BONO VOLUNTEER SERVICE
                                                    )        PANEL APPOINTMENT
             Defendant.                             )
                                                    )

                                              ORDER
       The Court has reviewed the pleadings in this matter and is of the opinion that the

appointment of counsel would best serve the interests of justice as this matter is now set to

proceed to trial.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of the Court shall appoint counsel pursuant

to the Plan for the Appointment of Pro Bono Counsel. A separate Notice of Appointment of Pro

Bono Counsel shall be entered by the Clerk.


Dated this 2nd day of October, 2020




                                                    MATTHEW T. SCHELP
                                                    UNITED STATES DISTRICT JUDGE
